     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 1 of 22 Page ID #:1




 1   RACHEL E. KAUFMAN (CAL BAR NO. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4   rachel@kaufmanpa.com
 5   Attorney for Plaintiff and the Putative Classes
 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9

10                       CENTRAL DISTRICT OF CALIFORNIA
11
      JORGE VALDES, individually and
12    on behalf of all others similarly
13
      situated,
                                                   CLASS ACTION
14                 Plaintiff,
15
                                                   JURY TRIAL DEMAND
      v.
16

17    PREFERRED GROUP
      PROPERTIES, INC. a California
18    corporation d/b/a HARCOURTS
19    PRIME PROPERTIES,

20                 Defendant.
21

22
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

23
            Plaintiff Jorge Valdes (“Plaintiff” or “Valdes”) brings this Class Action

24
     Complaint and Demand for Jury Trial against Defendant Preferred Group

25
     Properties, Inc. d/b/a Harcourts Prime Properties (“Defendant” or “Harcourts

26
     Prime”) to stop Harcourts Prime from directing realtors to violate the Telephone

27
     Consumer Protection Act by making unsolicited autodialed calls to cellular

28
     telephone numbers and/or unsolicited calls to consumers who have registered their
                                               1
                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 2 of 22 Page ID #:2




 1   telephone numbers on the national Do Not Call registry, and to otherwise obtain
 2   injunctive and monetary relief for all persons injured by Harcourts Prime’s
 3   conduct. Plaintiff Valdes, for this Complaint, alleges as follows upon personal
 4   knowledge as to himself and his own acts and experiences, and, as to all other
 5   matters, upon information and belief, including investigation conducted by his
 6   attorneys.
 7                                    INTRODUCTION
 8         1.     This case addresses a pervasive problem in the real estate industry:
 9   realtors’ incessant cold calls to consumers in violation of the Telephone Consumer
10   Protection Act.
11         2.     Harcourts Prime is an individual real estate franchise.
12         3.     Harcourts Prime provides training and tools to its agents to make
13   solicitation calls to consumers to generate leads for their real estate services.
14         4.     Through this training, Harcourts Prime directs realtors to cold call
15   consumers to sell them Harcourts Prime realty services. This includes specific
16   instructions to call consumers with expired listings, who have previously listed
17   their properties for sale with other realtors, but whose listings with those other
18   realtors expired without a sale of the property and never included their personal
19   phone numbers.
20         5.     In addition to directly instructing realtors to make unsolicited cold
21   calls to obtain listings, Harcourts Prime provides realtors with telephone numbers
22   and other analytics for identifying leads to cold call and scripts for those cold calls.
23         6.     In Plaintiff Valdes’s case, Harcourts Prime’s marketing plan for
24   realtors resulted in him receiving unsolicited, autodialed calls from 6 different
25   Harcourts Prime realtors to his cellular phone number registered on the DNC. This
26   all occurred after the multiple listing service listing for Plaintiff’s property, which
27   was maintained by Plaintiff’s former realtor and which did not include any of
28
                                                2
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 3 of 22 Page ID #:3




 1   Plaintiff’s telephone numbers, was removed from the multiple listing service
 2   without Plaintiff having sold his home.
 3         7.     In response to these calls, Plaintiff Valdes files this lawsuit seeking
 4   injunctive relief, requiring Defendant to cease from directing realtors to violate,
 5   and otherwise ratifying realtors violations of the Telephone Consumer Protection
 6   Act by placing unsolicited autodialed calls to consumers, including consumers that
 7   have registered their telephone numbers on the DNC, as well as an award of
 8   statutory damages to the members of the Classes and costs.
 9                                             PARTIES
10         8.     Plaintiff Jorge Valdes is a resident of Tustin, California.
11         9.     Defendant Harcourts Prime is a California corporation with its
12   headquarters located at 27372 Aliso Creek Rd., Aliso Viejo, CA 92656.
13   Defendant conducts business throughout this District and throughout California.
14                             JURISDICTION AND VENUE
15         10.    This Court has federal question subject matter jurisdiction over this
16   action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
17   Protection Act, 47 U.S.C. §227 (“TCPA”).
18         11.    This Court has personal jurisdiction over Defendant and venue is
19   proper in this District under 28 U.S.C. § 1391(b) because both Plaintiff and the
20   Defendant reside in this District, Defendant does significant business in this
21   District and the state of California, and because the wrongful conduct giving rise
22   to this case was directed from and/or occurred in this District.
23                                 COMMON ALLEGATIONS
24                 Harcourts Prime Directs Realtors to Cold Call Consumers
25         12.    Harcourts Prime directs realtors to use, and ratifies, realtors’ use of,
26
     certain proscribed practices to market Harcourts Prime’s realty services, including
27

28
                                                3
                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 4 of 22 Page ID #:4




 1
     unsolicited autodialed calls to cellular telephone numbers and other telephone

 2   numbers registered on the DNC.
 3
              13.     Harcourts Prime trains agents to make cold call solicitation calls to
 4

 5
     consumers. One such method is calling “expired listings.” An expired listing is

 6   when a homeowner contracts with an agent to sell a home and the listing
 7
     agreement has an expiration date. A listing expires when the expiration date has
 8

 9   passed without the property being sold. Defendant trains agents to cold call those

10   homeowners on the day or week that their listing expires.
11
              14.    Defendant Harcourts Prime hosted a course called KickStart 2019 at
12

13   their office regarding “How to Find Expired Listings and Get the Numbers

14   Overcoming the Fear of Making an Expired Cold Call, Getting Excited about a
15
     ‘NO’ and the Follow Up Process Live Role Plays with Agents Experienced in
16

17   Expired Listings Live Expired Calling Session with Real Sellers Introduction of

18   the new Harcourts Expired Listing Kit Setting Your Number for the Year Ahead.” 1
19
     This training from Harcourts Prime to realtors, includes specific instructions on
20

21   cold calls expired listings
22

23

24

25

26

27

28   1
         https://harcourtsevents.com/usa/regional-events/
                                                      4
                                       CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 5 of 22 Page ID #:5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
                              CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 6 of 22 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19         15.    In connection with this direction to cold call consumers, Defendant
20
     Harcourts Prime supplies its realtors with lists of telephone numbers and other data
21
     relating to prospective leads for property listings as is detailed on Harcourts
22

23   Prime’s website:
24

25

26

27

28
                                               6
                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 7 of 22 Page ID #:7




 1

 2

 3

 4

 5
                                                                                           2
 6

 7
              16.    On information and belief, Harcourts Prime does not check or scrub
 8
     the lead lists it provides to realtors against the DNC and does not otherwise train
 9

10   realtors regarding how to scrub the lead lists or otherwise comply with the DNC’s
11
     requirements.
12
              17.    Defendant Harcourts Prime gives its agent access to its dialer system
13

14   as is seen on their webpage:
15
     https://blue.harcourtsprime.com/Dialer_UC_RecordVoicemail.aspx.3
16
              18.    In addition, Defendant Harcourts Prime provides the technology,
17

18   leads, training, and support to call leads like the Plaintiff in this case as is seen
19
     from Harcourts Prime’s job listing below.4
20

21

22

23

24

25

26   2
         https://www.harcourtsprime.com/yourfuture
     3
         https://blue.harcourtsprime.com/Dialer_UC_RecordVoicemail.aspx
27
     4
               https://www.linkedin.com/jobs/view/real-estate-agent-at-harcourts-prime-properties-
28   1065172160/
                                                   7
                                    CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 8 of 22 Page ID #:8




 1

 2

 3

 4

 5

 6

 7

 8            19.   Harcourts Prime also supplies its realtors with scripts for cold calling
 9
     leads.
10

11            20.   Additionally, Harcourts Prime partners with vendors to provide
12   realtors with additional cold calling training, including Mike Ferry, whose
13
     “Coaching” is “All About Illegal Cold-calling without Regard to the Do Not Call
14

15   List” 5:
16

17

18

19

20

21

22

23

24
              21.   In connection with its direction to realtors to market themselves

25   through cold calls to consumers, Harcourt also effectively promotes realtors’
26

27
     5
         https://www.ripoffreport.com/reports/mike-ferry-organization/las-vegas-nevada-89113/mike-
28   ferry-organization-beware-of-mike-ferry-coaching-its-all-about-illegal-cold-call-439809
                                                  8
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 9 of 22 Page ID #:9




 1
     purchases of other lists of leads for listings and autodialers. Harcourt does this by

 2   partnering through Mike Ferry with and/or otherwise endorsing companies such as
 3
     RedX and Arch, both of which specialize in providing leads associated with
 4

 5
     properties that were previously listed on a multiple listing service, but that expired

 6   or were otherwise removed with a sale, and both of which supply an autodialer to
 7
     facilitate calling the lists of leads they supply.6
 8

 9            22.    Ultimately, Harcourts Prime directs realtors to cold call consumers

10   without consent and/or knows or should know that realtors are doing so in
11
     violation of the TCPA, but fails to stop them anyway.
12

13                               PLAINTIFF’S ALLEGATIONS

14            Harcourts Prime’s Realtors Made Unsolicited, Autodialed Cold Calls to
15                                         Plaintiff

16            23.    On February 8, 2010, Plaintiff Valdes registered his cellular phone
17
     number on the DNC to avoid receiving unsolicited phone calls. Since that time,
18

19   the cellular phone number has been primarily for personal use. Plaintiff has never
20   held the cellular phone number out to the public in connection with a business.
21
              24.    Valdes had a property listed for sale through a realtor, which he
22

23   withdrew from the market on May 15, 2018. The listing for Plaintiff’s property
24   never included Plaintiff’s cellular phone number (or any other number associated
25
     with him) as a means for inquiring about the property.
26

27

28   6
         https://www.mikeferry.com/about/vendors/
                                                    9
                                     CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 10 of 22 Page ID #:10




 1
            25.    As a result of having the listing removed, Valdes started receiving

 2    calls from a multitude of Harcourts Prime realtors, including the following calls:
 3
            •      May 17, 2018 at 1:59 AM from phone number 949-244-7157
 4

 5          •      May 22, 2018 at 1:18 PM from phone number 949-677-5053
 6          •      May 22, 2018 at 1:18 PM from phone number 949-677-5053 (same
 7
                   agent called twice)
 8

 9          •      May 22, 2018 at 1:54 PM from phone number 949-630-5511
10
            •      May 24, 2018 at 11:19 AM from phone number 949-283-2833
11
             26.   Months later when Valdes’ agreement with his prior realtor expired on
12

13    October 29, 2018, Harcourts Prime’s realtors started calling him again, including
14
      on the following call:
15

16
            •      October 30, 2018 at 1:24 PM from phone number 949-689-5415

17           27.   On one or more of these above calls, Plaintiff told them that he was on
18
      the do not call list and/or to stop calling.
19

20           28.   Plaintiff was called again on January 31, 2019 at 10:17 AM from

21    phone number 562-884-0378
22
             29.   Plaintiff Valdes answered all of the calls that he received on his
23

24    cellular phone from the many Harcourts Prime realtors. All of these calls were to

25    market Harcourts Prime’s realty services and to solicit Plaintiff’s property listing.
26
             30.   For example, during the January 31, 2019 call, the realtor began by
27

28    introducing himself as Felix, a Harcourts Prime agent. He asked if Plaintiff was
                                                     10
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 11 of 22 Page ID #:11




 1
      still interested in selling his home. Plaintiff inquired as to how Felix received his

 2    contact information. Felix answered, explaining that it was provided through a
 3
      program called Blue (which is something Harcourts Prime provides to its agents).7
 4

 5
      Plaintiff then told Felix not to call him again and ended the call.

 6           31.    On information and belief, this call was autodialed because it was
 7
      made from one the lead lists Harcourts Prime supplies to realtors, which are
 8

 9    configured to be loaded into a number of different autodialers, all of which have

10    the capacity to store and automatically dial all of the numbers from the list without
11
      human intervention and to dial multiple numbers at one time.
12

13           32.    Plaintiff does not have a relationship with Harcourts Prime or its

14    realtors and has never consented to any contact from them. To the contrary,
15
      Plaintiff registered his cell phone number with the DNC and hired a realtor when
16

17    he was trying to sell his property specifically to avoid such calls.

18           33.    Defendant’s unauthorized telephone calls harmed Plaintiff in the form
19
      of annoyance, nuisance, and invasion of privacy, and disturbed Valdes’ use and
20

21    enjoyment of his cellular phone, in addition to the wear and tear on the phone’s
22    hardware (including the phone’s battery) and the consumption of memory on the
23
      phone.
24

25

26

27
      7
       On information and belief, the agent is referring to the back-end web portal provided to agents
28    of Harcourts here: https://blue.harcourtsprime.com/
                                                    11
                                     CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 12 of 22 Page ID #:12




 1
            34.    Seeking redress for these injuries, Valdes, on behalf of himself and

 2    Class of similarly situated individuals, brings suit under the Telephone Consumer
 3
      Protection Act, 47 U.S.C. § 227, et seq., which prohibits autodialed calls to
 4

 5
      cellular phone numbers and other unsolicited calls to phone numbers registered on

 6    the DNC.
 7
                                   CLASS ALLEGATIONS
 8

 9             Class Treatment Is Appropriate for Plaintiff’s TCPA Claims

10          35.    Plaintiff Valdes brings this action pursuant to Federal Rule of Civil
11
      Procedure 23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly
12

13    situated and seeks certification of the following Classes:

14          Autodialed No Consent Class: All persons in the United States who
15          from four years prior to the filing of this action through class
            certification (1) one of Defendant’s realtors called, (2) on the person’s
16          cellular telephone, (3) for substantially the same reason Defendant’s
17          realtors called Plaintiff (4) using substantially the same dialing
            equipment as Defendant’s realtors used to call Plaintiff, and (5) for
18          whom Defendant claims (a) it obtained prior express written consent in
19          the same manner as Defendant claims it supposedly obtained prior
            express written consent to call Plaintiff, or (b) it did not obtain prior
20          express written consent.
21
            Do Not Call Registry Class: All persons in the United States who from
22          four years prior to the filing of this action through class certification (1)
23          one of Defendant’s realtors called more than one time, (2) within any
            12-month period, (3) where the person’s telephone number had been
24          listed on the national Do Not Call registry for at least thirty days, (4)
25          for substantially the same reason Defendant’s realtors called Plaintiff,
            and (5) for whom Defendant claims (a) it obtained prior express written
26          consent in the same manner as Defendant claims it supposedly obtained
27          prior express written consent to call Plaintiff, or (b) it did not obtain
            prior express written consent.
28
                                                 12
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 13 of 22 Page ID #:13




 1
            Internal Do Not Call Class: All persons in the United States who from
 2          four years prior to the filing of this action (1) one of Defendant’s
 3
            realtors called more than one time (2) within any 12-month period, (3)
            for substantially the same reason Defendant’s realtors called Plaintiff.
 4

 5
            36.   The following individuals are excluded from the Classes: (1) any
 6

 7    Judge or Magistrate presiding over this action and members of their families; (2)

 8    Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
 9
      which Defendant or its parents have a controlling interest and their current or
10

11    former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who

12    properly execute and file a timely request for exclusion from the Classes; (5) the
13
      legal representatives, successors or assigns of any such excluded persons; and (6)
14

15    persons whose claims against Defendant have been fully and finally adjudicated

16    and/or released. Plaintiff anticipates the need to amend the Class definitions
17
      following appropriate discovery.
18

19          37.   Numerosity: On information and belief, there are hundreds, if not
20    thousands of members of the Classes such that joinder of all members is
21
      impracticable.
22

23          38.   Commonality and Predominance: There are many questions of law
24    and fact common to the claims of Plaintiff and the Classes, and those questions
25
      predominate over any questions that may affect individual members of the Classes.
26

27

28
                                               13
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 14 of 22 Page ID #:14




 1
      Common questions for the Classes include, but are not necessarily limited to the

 2    following:
 3
             (a)   whether Defendant’s realtors systematically placed autodialed
 4

 5
      telephone calls to Plaintiff and consumers;

 6           (b)   whether Defendant’s realtors systematically made multiple telephone
 7
      calls to Plaintiff and consumers whose telephone numbers were registered with the
 8

 9    DNC;

10           (c)   whether Defendant failed to implement policies and procedures for
11
      maintaining a list of persons who request not to be called by Defendant before
12

13    engaging in telemarketing;

14           (d)   whether Defendant’s realtors placed calls to Plaintiff and consumers
15
      without having the necessary prior express written consent required for such calls;
16

17           (e)   whether Defendant’s realtors conduct constitutes a violation of the

18    TCPA; and
19
             (f)   whether members of the Classes are entitled to treble damages based
20

21    on the willfulness of Defendant’s conduct.
22           39.   Adequate Representation: Plaintiff will fairly and adequately
23
      represent and protect the interests of the Classes, and has retained counsel
24

25    competent and experienced in class actions. Plaintiff has no interests antagonistic
26    to those of the Classes, and the Defendant has no defenses unique to Plaintiff.
27
      Plaintiff and his counsel are committed to vigorously prosecuting this action on
28
                                               14
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 15 of 22 Page ID #:15




 1
      behalf of the members of the Classes, and have the financial resources to do so.

 2    Neither Plaintiff nor his counsel have any interest adverse to the Classes.
 3
            40.   Appropriateness: This class action is also appropriate for
 4

 5
      certification because the Defendant has acted or refused to act on grounds

 6    generally applicable to the Classes and as a whole, thereby requiring the Court’s
 7
      imposition of uniform relief to ensure compatible standards of conduct toward the
 8

 9    members of the Classes and making final class-wide injunctive relief appropriate.

10    Defendant’s business practices apply to and affect the members of the Classes
11
      uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s
12

13    conduct with respect to the Classes as wholes, not on facts or law applicable only

14    to Plaintiff. Additionally, the damages suffered by individual members of the
15
      Classes will likely be small relative to the burden and expense of individual
16

17    prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it

18    would be virtually impossible for the members of the Classes to obtain effective
19
      relief from Defendant’s misconduct on an individual basis. A class action provides
20

21    the benefits of single adjudication, economies of scale, and comprehensive
22    supervision by a single court. Economies of time, effort, and expense will be
23
      fostered and uniformity of decisions will be ensured.
24

25

26

27

28
                                               15
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 16 of 22 Page ID #:16




 1
                                  FIRST CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
 2                                 (Violation of 47 U.S.C. § 227)
 3
                   (On Behalf of Plaintiff and the Autodialed No Consent Class)

 4          41.    Plaintiff repeats and realleges paragraphs 1 through 40 of this
 5
      Complaint and incorporates them by reference.
 6

 7          42.    Defendant’s realtors made unwanted solicitation calls to cellular

 8    telephone numbers belonging to Plaintiff and the other members of the Autodialed
 9
      No Consent Class using equipment that, upon information and belief, had the
10

11    capacity to store or produce telephone numbers to be called, using a random or

12    sequential number generator.
13
            43.    These solicitation telephone calls were made en masse without the
14

15    prior express written consent of Plaintiff and the other members of the Autodialed

16    No Consent Class.
17
            44.    Defendant’s realtors made these calls negligently or willfully and
18

19    knowingly.
20          45.    Defendant is vicariously liable for its realtors’ calls because it
21
      directed, apparently authorized, and/or ratified the realtors’ actions.
22

23          46.    Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a
24    result of Defendant’s conduct, Plaintiff and the other members of the Autodialed
25
      No Consent Class are each entitled to a minimum of $500 in damages, and up to
26

27    $1,500 in damages, for each violation.
28
                                                16
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 17 of 22 Page ID #:17




 1
                             SECOND CAUSE OF ACTION
                          Telephone Consumer Protection Act
 2                            (Violation of 47 U.S.C. § 227)
 3
            (On Behalf of Plaintiff Valdes and the Do Not Call Registry Class)

 4          47.    Plaintiff repeats and realleges paragraphs 1 through 40 of this
 5
      Complaint and incorporates them by reference.
 6

 7          48.    The TCPA’s implementing regulations provide that “[n]o person or

 8    entity shall initiate any telephone solicitation” to “[a] residential telephone
 9
      subscriber who has registered his or her telephone number on the national do-not-
10

11    call registry of persons who do not wish to receive telephone solicitations that is

12    maintained by the federal government.” 47 C.F.R. § 64.1200(c).
13
            49.    This regulation is “applicable to any person or entity making
14

15    telephone solicitations or telemarketing calls to wireless telephone numbers.” 47

16    C.F.R. § 64.1200(e).
17
            50.    Any “person who has received more than one telephone call within
18

19    any 12-month period by or on behalf of the same entity in violation of the
20    regulations prescribed under this subsection may” may bring a private action based
21
      on a violation of said regulations, which were promulgated to protect telephone
22

23    subscribers’ privacy rights to avoid receiving telephone solicitations to which they
24    object. 47 U.S.C. § 227(c).
25

26

27

28
                                                17
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 18 of 22 Page ID #:18




 1
            51.    Defendant’s realtors initiated telephone solicitations to telephone

 2    subscribers such as Plaintiff and the Do Not Call Registry Class members who
 3
      registered their respective telephone numbers on the DNC.
 4

 5
            52.    These solicitation telephone calls were made en masse without the

 6    prior express written consent of Plaintiff and the other members of the Do Not Call
 7
      Registry Class.
 8

 9          53.    Defendant’s realtors made these calls negligently or willfully and

10    knowingly.
11
            54.    Defendant is vicariously liable for their realtors’ calls because it
12

13    directed, apparently authorized, and/or ratified the realtors’ actions.

14          55.    Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result
15
      of Defendant’s conduct, Plaintiff and the other members of the Do Not Call
16

17    Registry Class are each entitled to a minimum of $500 in damages, and up to

18    $1,500 in damages, for each violation.
19
                                THIRD CAUSE OF ACTION
20                          Telephone Consumer Protection Act
21                              (Violations of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Internal Do Not Call Class)
22

23          56.    Plaintiff repeats and realleges paragraphs 1 through 40 of this
24    Complaint and incorporates them by reference.
25
            57.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any
26

27    call for telemarketing purposes to a residential telephone subscriber unless such
28
                                                18
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 19 of 22 Page ID #:19




 1
      person or entity has instituted procedures for maintaining a list of persons who

 2    request not to receive telemarketing calls made by or on behalf of that person or
 3
      entity. The procedures instituted must meet the following minimum standards:
 4

 5
            (1) Written policy. Persons or entities making calls for telemarketing
            purposes must have a written policy, available upon demand, for
 6          maintaining a do-not-call list.
 7
            (2) Training of personnel engaged in telemarketing. Personnel
 8          engaged in any aspect of telemarketing must be informed and trained
 9          in the existence and use of the do-not-call list.

10          (3) Recording, disclosure of do-not-call requests. If a person or entity
11          making a call for telemarketing purposes (or on whose behalf such a
            call is made) receives a request from a residential telephone subscriber
12          not to receive calls from that person or entity, the person or entity
13          must record the request and place the subscriber's name, if provided,
            and telephone number on the do-not-call list at the time the request is
14          made. Persons or entities making calls for telemarketing purposes (or
15          on whose behalf such calls are made) must honor a residential
            subscriber's do-not-call request within a reasonable time from the date
16          such request is made. This period may not exceed thirty days from the
17          date of such request. If such requests are recorded or maintained by a
            party other than the person or entity on whose behalf the
18          telemarketing call is made, the person or entity on whose behalf the
19          telemarketing call is made will be liable for any failures to honor the
            do-not-call request. A person or entity making a call for telemarketing
20          purposes must obtain a consumer's prior express permission to share
21          or forward the consumer's request not to be called to a party other than
            the person or entity on whose behalf a telemarketing call is made or
22          an affiliated entity.
23
            (4) Identification of sellers and telemarketers. A person or entity
24          making a call for telemarketing purposes must provide the called party
25          with the name of the individual caller, the name of the person or entity
            on whose behalf the call is being made, and a telephone number or
26          address at which the person or entity may be contacted. The telephone
27          number provided may not be a 900 number or any other number for
            which charges exceed local or long distance transmission charges.
28
                                               19
                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 20 of 22 Page ID #:20




 1
            (5) Affiliated persons or entities. In the absence of a specific request
 2          by the subscriber to the contrary, a residential subscriber's do-not-call
 3
            request shall apply to the particular business entity making the call (or
            on whose behalf a call is made), and will not apply to affiliated
 4          entities unless the consumer reasonably would expect them to be
 5
            included given the identification of the caller and the product being
            advertised.
 6

 7          (6) Maintenance of do-not-call lists. A person or entity making calls
            for telemarketing purposes must maintain a record of a consumer's
 8          request not to receive further telemarketing calls. A do-not-call
 9          request must be honored for 5 years from the time the request is made.

10    47 C.F.R. § 64.1200(d).
11
            58.    The TCPA provides that any “person who has received more than one
12

13    telephone call within any 12-month period by or on behalf of the same entity in

14    violation of the regulations prescribed under this subsection may” bring a private
15
      action based on a violation of said regulations, which were promulgated to protect
16

17    telephone subscribers’ privacy rights to avoid receiving telephone solicitations to

18    which they object. 47 U.S.C. § 227(c)(5).
19
            59.    Defendant’s realtors initiated telephone solicitations to Plaintiff and
20

21    members of the Internal DNC Class notwithstanding Defendant and their realtors’
22    failure to implement internal procedures for maintaining a list of persons who
23
      request not to be called and/or by implementing procedures that do not meet the
24

25    minimum standards for initiating telemarketing calls.
26          60.    Defendant is vicariously liable for their realtors calls because they
27
      directed, apparently authorized and/or ratified the realtors’ actions.
28
                                                20
                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 21 of 22 Page ID #:21




 1
            61.    Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result

 2    of Defendant’s conduct, Plaintiff and the other members of the Internal DNC Class
 3
      are each entitled to up to $1,500 for each violation.
 4

 5
                                    PRAYER FOR RELIEF

 6          WHEREFORE, Plaintiff Valdes, individually and on behalf of the Classes,
 7
      prays for the following relief:
 8

 9          a. An order certifying the Classes as defined above; appointing Plaintiff as

10             the representative of the Classes; and appointing his attorneys as Class
11
               Counsel;
12

13          b. An award of actual and/or statutory damages for the benefit of Plaintiff

14             and the Classes, and costs;
15
            c. An order declaring that Defendant’s actions, as set out above, violate the
16

17             TCPA;

18          d. An injunction requiring the Defendant to cease all unsolicited calling
19
               activity, to implement sufficient TCPA related policies and procedures,
20

21             and to otherwise protect the interests of the Classes; and
22          e. Such further and other relief as the Court deems just and proper.
23
                                        JURY TRIAL DEMAND
24

25          Plaintiff requests a jury trial.
26

27

28
                                                21
                                   CLASS ACTION COMPLAINT
     Case 8:20-cv-00469-JLS-DFM Document 1 Filed 03/09/20 Page 22 of 22 Page ID #:22




 1
                                         Respectfully Submitted,

 2                                       JORGE VALDES, individually and on
 3
                                         behalf of those similarly situated individuals

 4

 5
      Dated: March 9, 2020               By: /s/ Rachel E. Kaufman
                                         Rachel E. Kaufman (Cal Bar no. 259353)
 6                                       rachel@kaufmanpa.com
 7                                       KAUFMAN P.A.
                                         400 NW 26th Street
 8                                       Miami, FL 33127
 9                                       Telephone: (305) 469-5881

10

11                                       Attorney for the Plaintiff and the putative
                                         Classes
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           22
                               CLASS ACTION COMPLAINT
